         Case 1:18-cr-00579-JSR Document 169 Filed 11/20/19 Page 1 of 2




                         USDCSDNY
                         DOCUMENT
                                                                            orr1ck
                         ELECTRONICALLYFil.,ED                              Orrick, Herrington & Sutcliffe LLP
                         DOC#:                                              51 West 52nd Street
                         DATE fU.,ED: rJ      2~
                                             fG                             New York, NY 10019-6142

                                                                            +1 212 506 5000
                                                                            orriclu:.om


                                                                            Scott Morvillo

                                                                            E smorvillo@orrick.com
                                       November I 8, 2019                   D +1 212 506 3512
                                                                            F +1 212 506 5151



Via Email

Honorable Jed S. Rakoff
United. States District Judge·
United States District Court
Southern District of New York
500 Pearl Street, Courtroom 14B
New York, New York 10017

               Re:    United States v. Abell Oujaddou, No. l 8-cr-00579: (JSR)

Dear Judge Rakoff:

                We represent the defendant, Abell Oujaddou, in the above-captioned case. As
Your Honor may recall, on October 11, 2019, Mr. Oujaddou was sentenced to Time Served, two
years of Supervised Release an:da $500,000 fine (which Mr. Oujaddou paid on November 1,
2019). We write now to request that.Your Honor Order the United State~ Pretrial Services
Office to release Mr. Oujaddou's passport.

               We have spoken with Assistant United States Attorney, Christine Magdo, and she
does not object to our request.

               A so-ordered order block follows this letter. We can provi~e a separate proposed·
order if the Court would prefer.
        Case 1:18-cr-00579-JSR Document 169 Filed 11/20/19 Page 2 of 2




Honorable Jed S. Rakoff
Novemb~r 18, 2019
Page2
                                                                          orr1ck
              Thank you for your consideration. Please contact me at (212) 506-3512 if you
have any questions or if you need additional information.

                                                          Respectfully.



                                                          E. Scott Morvillo

cc:     Christine MagdD, Esq. (via email)




BY THE COURT:

The Defendant's reques't for the return of his paS'sport is GRANTED. The United States
Pretrial Services Office is hereby ORDERED to rele?se Mr. Oujad<lou's passport.



DATED:         New York, New York
               NovemberM, 2019
                                            UNITED STATES DISTRICT JUDGE
